


110 HR 3413 IH: Tribal Labor Sovereignty Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3413
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 McKeon, Mr. Cole of
			 Oklahoma, Mr. Pickering,
			 Mr. Calvert, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To clarify the rights of Indians and Indian tribes on
		  Indian lands under the National Labor Relations Act.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Labor Sovereignty Act of
			 2007.
		2.Definition of
			 employerSection 2 of the
			 National Labor Relations Act (29 U.S.C. 152) is amended—
			(1)in paragraph (2),
			 by inserting or any enterprise or institution owned and operated by an
			 Indian tribe and located on its Indian lands, after subdivision
			 thereof; and
			(2)by adding at the
			 end the following:
				
					(15)The term
				Indian tribe means any Indian tribe, band, nation, pueblo, or
				other organized group or community which is recognized as eligible for the
				special programs and services provided by the United States to Indians because
				of their status as Indians.
					(16)The term
				Indian means any individual who is a member of an Indian
				tribe.
					(17)The term
				Indian lands means—
						(A)all lands within
				the limits of any Indian reservation;
						(B)any lands title to
				which is either held in trust by the United States for the benefit of any
				Indian tribe or individual or held by any Indian tribe or individual subject to
				restriction by the United States against alienation; and
						(C)any lands in the
				State of Oklahoma that are within the boundaries of a former reservation (as
				defined by the Secretary of the Interior) of a federally recognized Indian
				tribe.
						.
			
